Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Surge de la prueba testifical y documental —y en particular de la información ofrecida por el perito de la parte recurrente, el Dr. Walter J. Benavent— que al concluir la *134operación la paciente había perdido mucha sangre y tenía una hemoglobina de 7.9 gramos, su condición post operato-ria era crítica y requería transfusiones de sangre para res-tablecer su volumen circulatorio. Al darle de alta sin pro-veerle un buen tratamiento post operatorio, se cometió impericia médica. Por esta razones, concurro con la senten-cia del Tribunal que revoca el dictamen recurrido.